EXHIBIT 10.1
Ixia
2011 Executive Officer Bonus Plan
Ixia (“Ixia” or the “Company”) believes that a portion of each executive
officer’s annual compensation should be directly related to the Company’s
financial performance, and that a portion of such compensation should be
directly related to such officer’s achievement of individual objectives. The
2011 Executive Officer Bonus Plan (“2011 Bonus Plan” or “the Plan”) is designed
to motivate Ixia’s executive officers and to reward them for their continuing
contributions to the Company’s business if, in 2011, the Company achieves
certain financial results and/or such officers achieve their individual
objectives. The Company believes that the achievement of these results and
objectives is essential for the Company’s success. The effective date of the
2011 Bonus Plan is March 22, 2011 (the “Effective Date”).
Except as otherwise set forth herein, the Compensation Committee of the
Company’s Board of Directors (the “Committee”) will administer and have final
authority on all matters relating to the Plan. The Committee may interpret and
construe the Plan, decide any and all matters arising under or in connection
with the Plan, and correct any defect, supply any omission, or reconcile any
inconsistency in the Plan. Additionally, the Committee may amend, suspend,
revoke, or terminate the Plan at any time. All bonus payouts under the Plan are
subject to the prior approval of the Committee. All decisions by the Committee
regarding the Plan will be made in the Committee’s sole discretion and will be
final and binding on all persons having or claiming any interest in the Plan.
2011 Bonus Plan Components
Each Eligible Officer (as defined below), by virtue of his or her continuing
employment with Ixia, will be eligible to receive:

(i)   Annual Bonus: a bonus based on the Company’s financial performance in 2011
as measured by the degree to which the Company achieves two pre-set financial
targets for 2011 approved by the Committee; and   (ii)   Individual Bonus: a
bonus based on his/her achievement in 2011 of individual business or strategic
objectives approved by the Committee (upon the recommendation of the Company’s
Chief Executive Officer in the case of all Eligible Officers other than the
Chief Executive Officer and the Chief Innovation Officer).

An Eligible Officer will not be entitled to receive, and the Company will not be
obligated to pay, either an Annual Bonus or an Individual Bonus if the Company’s
2011 Operating Income (as defined herein) does not exceed $42.7 million. Except
as otherwise provided below, the Annual Bonus and the Individual Bonus payable
to an Eligible Officer will be calculated, in part, as a percentage of such
Eligible Officer’s annual base salary of record in effect at December 31, 2011
(his/her “Annual Base Salary”). In determining an Eligible Officer’s Annual Base
Salary, certain compensation and payments (e.g., reimbursement for moving
expenses, bonus payments received under this Plan or otherwise, stock option or
other equity incentive compensation, discretionary bonuses, disability benefits,
sign-on bonuses, 401(k) Plan matching contributions, vacation/PTO cash outs, on
call pay, and similar payments) will be excluded.
If an executive officer commences his/her employment as an Eligible Officer
after January 1, 2011, or if there is a period in 2011 when an executive officer
does not serve as an Eligible Officer, then, for purposes of determining the
amount payable as an Annual Bonus or an Individual Bonus, that

 



--------------------------------------------------------------------------------



 



individual’s Annual Base Salary will be prorated based on the ratio of (i) the
number of days that he/she serves as an Eligible Officer during 2011 to
(ii) 365. Notwithstanding the foregoing, an executive officer who commences
his/her employment as an Eligible Officer during the fourth calendar quarter of
2011 will not be eligible to receive either an Annual Bonus or an Individual
Bonus under the Plan. An Eligible Officer who is on an approved leave of absence
from the Company at any time during 2011 will, for purposes of determining
eligibility under the 2011 Bonus Plan, be treated as being employed by the
Company as an Eligible Officer during such leave of absence.
Eligible Officers
The following executive officers have been designated by the Committee as
Eligible Officers for purposes of the 2011 Bonus Plan and will be eligible to
participate in the 2011 Bonus Plan (all titles are positions with Ixia unless
otherwise specified):
Chief Executive Officer and President
Chief Innovation Officer
Chief Financial Officer
Senior Vice President, Corporate Affairs and General Counsel
Senior Vice President, Product Development
Senior Vice President, Worldwide Sales
Vice President, Global Customer Delight
Vice President, Human Resources
Vice President, Operations
A person appointed as an executive officer after the Effective Date will be
eligible to participate in the 2011 Bonus Plan if he/she is expressly designated
as an Eligible Officer under the 2011 Bonus Plan pursuant to a duly adopted
resolution by the Committee or the Company’s Board of Directors.
An Eligible Officer whose title changes after the Effective Date will be
entitled to continue to participate in the 2011 Bonus Plan on the same terms and
conditions as applied immediately prior to such title change unless either
(i) the terms of such Eligible Officer’s participation in the 2011 Bonus Plan
are changed pursuant to a duly adopted Committee resolution; or (ii) the
Committee amends the Plan to add the new title as an Eligible Officer in the
Eligible Officer table above, in which case such individual will participate at
the bonus participation level corresponding to his/her new title.
In order to earn and be eligible to receive bonuses payable under the 2011 Bonus
Plan, an Eligible Officer must be employed by Ixia or one of its subsidiaries as
an Eligible Officer on the date on which such bonuses are paid, unless such
requirement is waived by the Committee pursuant to a duly adopted Committee
resolution. An Eligible Officer who is on an approved leave of absence from the
Company on the date on which such bonuses are paid and thereafter returns to
active status as an Eligible Officer upon the end of such leave of absence will
be paid the bonus to which he/she is otherwise entitled within 30 days following
his/her return to active status as an Eligible Officer. An Eligible Officer who
is on an approved leave of absence from the Company on the date on which such
bonuses are paid and thereafter fails to return to active status as an Eligible
Officer upon the end of such leave of absence will not be eligible to receive
any such bonus.

2



--------------------------------------------------------------------------------



 



Annual Bonuses
The Company’s consolidated revenues and Operating Income (as defined herein) for
2011 will be the two financial measures used for calculating the amount of
Annual Bonuses payable under the 2011 Bonus Plan. For purposes of the 2011 Bonus
Plan, “Operating Income” means the Company’s operating income from continuing
operations calculated on a consolidated basis for the year ending December 31,
2011 after any bonuses payable under the 2011 Bonus Plan and the Company’s 2011
employee bonus plan (as adjusted to exclude the effects of equity incentive
compensation expense, restructuring charges, officer severance compensation,
impairment charges, acquisition-related amortization and other M&A-related
charges or income, and similar charges or income). If, prior to January 1, 2012,
any of the Company’s existing business units become a discontinued operation or
the Company acquires another company or business (e.g., through a merger or
acquisition of stock or assets), then the consolidated revenue and/or Operating
Income targets under the Plan may be amended by the Committee in its sole
discretion.
The amount of an Eligible Officer’s Annual Bonus will be calculated by
multiplying (i) the product of such Eligible Officer’s Annual Base Salary
(prorated, if applicable) and the applicable Annual Bonus Percentage listed
opposite such Eligible Officer’s title in the Bonus Participation Table below by
(ii) the applicable Bonus Factor (as defined herein). The Bonus Factor will be
equal to the average of the Revenue Bonus Factor and the Operating Income Bonus
Factor as determined in accordance with Schedule A. Stated mathematically, the
amount of an Annual Bonus payable to an Eligible Officer equals (AxBxC), where A
= an Eligible Officer’s Annual Base Salary (prorated, if applicable); B = the
applicable Annual Bonus Percentage for such Eligible Officer; and C = the
applicable Bonus Factor.
The amounts of the Company’s 2011 consolidated revenues and Operating Income
will determine the applicable Bonus Factor. As indicated on Schedule A, the
Revenue Bonus Factor will be 0% if the Company’s consolidated revenues are at or
below the minimum revenue target, while revenues exceeding the minimum revenue
target will result in higher Revenue Bonus Factors as set forth in Schedule A,
up to a maximum Revenue Bonus Factor of 180%. As also indicated on Schedule A,
the Operating Income Bonus Factor will be 0% if the Company’s 2011 Operating
Income is at or below the minimum Operating Income target, while higher
Operating Income will result in higher Operating Income Bonus Factors as set
forth in Schedule A, up to a maximum Operating Income Bonus Factor of 180%. The
percentage amount of the Revenue Bonus Factor will be determined by linear
interpolation if the dollar amount of 2011 consolidated revenues falls between
any two of the listed amounts. Similarly, the percentage amount of the Operating
Income Bonus Factor will be determined by linear interpolation if the dollar
amount of 2011 Operating Income falls between any two of the listed amounts.
Except as otherwise provided herein, an Annual Bonus will be payable in one lump
sum (subject to applicable withholding taxes and other deductions) on or before
March 15, 2012, on a date determined by the Compensation Committee in its sole
discretion. In the event the Company’s consolidated financial statements for
2011 are restated, or the Company announces that such statements will be
restated, to reflect a less favorable financial condition or less favorable
results of operations than previously determined and/or reported, the Committee
has the absolute right in its discretion not to pay, to delay the payment of, or
to recover all or a portion of any bonus awarded to any Eligible Officer
pursuant to the terms of the 2011 Bonus Plan.
Individual Bonuses
The percentage degree (0% to 100%) to which an Eligible Officer achieves his/her
objectives for 2011 will be the measure for his/her 2011 Individual Bonus. The
determination of the percentage

3



--------------------------------------------------------------------------------



 



degree to which an Eligible Officer achieves his/her objectives will be made by
the Committee not later than March 1, 2012.
The amount of a bonus payable as an Individual Bonus will be calculated by
multiplying (i) the product of an Eligible Officer’s Annual Base Salary
(prorated, if applicable) and the Individual Bonus Percentage listed opposite
such Officer’s title in the Bonus Participation Table below by (ii) the
percentage degree to which it is determined that such Eligible Officer has
achieved his/her objectives for 2011.
Except as otherwise provided herein, an Individual Bonus will be payable in one
lump sum (subject to applicable withholding taxes and other deductions) on or
before March 15, 2012, on a date determined by the Compensation Committee in its
sole discretion.
Bonus Participation Levels
For purposes of determining an Eligible Officer’s Annual Bonus or Individual
Bonus under the 2011 Bonus Plan, the 2011 Bonus Opportunity, Annual Bonus
Percentage, and Individual Bonus Percentage for each of the Eligible Officers
identified below will be as follows:
Bonus Participation Table (% of Base Salary)

                                      Annual   Individual     2011 Bonus   Bonus
  Bonus Title   Opportunity   Percentage   Percentage
Chief Executive Officer and President
    100 %     75 %     25 %
Chief Innovation Officer
    70       52.5       17.5  
Chief Financial Officer
    60       45       15  
Senior Vice President, Corporate Affairs and General Counsel
    60       45       15  
Senior Vice President, Product Development
    60       45       15  
Senior Vice President, Worldwide Sales
    60       45       15  
Vice President, Global Customer Delight
    60       45       15  
Vice President, Human Resources
    60       45       15  
Vice President, Operations
    60       45       15  

Additional Bonuses
In addition to bonuses payable under the 2011 Bonus Plan, additional bonuses may
also be paid by the Company, but only upon the express approval of the
independent members of the Company’s Board of Directors in their sole
discretion.
* * * *

4



--------------------------------------------------------------------------------



 



Schedule A
2011 Revenue Bonus Factor Matrix

                      Revenue Targets(1)   Revenue     (in thousands)   Bonus
Factor(1)
Maximum
  $ (2 )     180 %
 
    (2 )     140  
Target
    (2 )     100  
 
    (2 )     60  
 
    (2 )     20  
Minimum
    (2 )     0  
2011 Operating Income Bonus Factor Matrix
    Operating Income Targets(1)   Operating Income     (in thousands)   Bonus
Factor(1)
Maximum
  $ (2 )     180 %
 
    (2 )     140  
Target
    (2 )     100  
 
    (2 )     60  
 
    (2 )     20  
Minimum
    (2 )     0  

 

(1)   For performance between two Revenue or Operating Income Targets, the
Revenue Bonus Factor and the Operating Income Bonus Factor will be interpolated
linearly.   (2   The Compensation Committee has supplementally established
levels of Revenue and Operating Income for purposes of this Schedule A.

A-1